—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered September 15, 1997, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
Although defendant’s warrantless home arrest violated Payton v New York (445 US 573), the record of the suppression hearing provides ample support for the hearing court’s finding that defendant’s statements and the lineup identification were sufficiently attenuated from the Payton violation (see, People v Harris, 77 NY2d 434; People v Major, 215 AD2d 779, lv denied 86 NY2d 797; People v Ramos, 206 AD2d 260, 262-263).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.